




EXECUTION DRAFT




SEPARATION AGREEMENT
SEPARATION AGREEMENT (this “Agreement”) dated as of June 30, 2011 by and between
Nortek, Inc., a Delaware corporation (the “Company”), and Richard L. Bready (the
“Executive”) (each a “Party,” and together, the “Parties”).
WHEREAS, the Executive has been employed by the Company as its President and
Chief Executive Officer in accordance with the terms of the Amended and Restated
Employment Agreement dated as of August 27, 2004, as amended as of December 17,
2009 (such employment agreement, the “Employment Agreement”);
WHEREAS, the Parties wish to confirm the termination of the Executive's
employment with the Company and set forth their agreement as to certain
payments, benefits, rights and obligations of the Parties in connection
therewith;
NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which the Parties hereby acknowledge, the Parties, intending to be legally
bound, hereby agree as follows:
1.    Retirement from the Company and Resignation from Positions. The Parties
hereby mutually agree that the Executive will retire from the Company, and
consequently his employment with the Company will terminate, effective as of
July 1, 2011 (the “Separation Date”). The parties agree that, except as
expressly provided herein, the Employment Agreement shall terminate on the
Separation Date and each party hereby waives any notice that may be required
from the other party pursuant to the Employment Agreement. Accordingly, the
Executive hereby resigns, effective as of the Separation Date, from all
positions, titles, duties, authorities and responsibilities with, arising out of
or relating to his employment with the Company and subsidiaries and its
affiliates (the “Company Group”), including without limitation as the Chairman,
President and Chief Executive Officer of the Company and as a member of the
Board of Directors of the Company (the “Board”), and agrees to execute all
additional documents and take such further steps as may be required to
effectuate such resignations. For purposes of clarity, this Section 1 shall
survive any revocation of Section 7 of this Agreement by the Executive.
2.    Severance Benefits; Treatment of Company Equity; Reimbursement of
Expenses. In connection with the Executive's termination of employment, the
Company shall pay and provide to the Executive, and the Executive shall only be
entitled to from the Company Group, the following severance payments and
benefits set forth in this Section 2 of this Agreement, at the time or times set
forth herein:
(a)Severance Payments. Pursuant to the terms of the Employment Agreement,
Executive shall be paid an amount equal to $291,666.67 per month (the “Monthly
Severance Amount”) for a period of 18 months following the Separation Date (the
“Continuation Period”), for an aggregate severance payment to Executive equal to
$5,250,000. Pursuant to the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A” and the “Code,” respectively), and the
terms of the policy adopted by the Company and its Subsidiaries dated December
28, 2008, governing the timing of payments by reason of “separation from
service” to “specified employees” incorporated in Section 18 of the Employment
Agreement, the severance payments shall be delayed for a period of six months
following the Separation Date. The severance payments to the Executive shall
commence on January 3, 2012, and such first payment shall be equal to
$1,750,000; thereafter, commencing in the




--------------------------------------------------------------------------------




seventh month following the Separation Date and concluding in the month that the
Continuation Period ends, the Monthly Severance Amount shall be paid to the
Executive each month during such 12-month period at such times in accordance
with the Company's payroll practices.
(b)Lump-Sum Payment in Lieu of Health Insurance. Pursuant to the terms of the
Employment Agreement, the Executive shall receive a lump-sum cash payment (in
lieu of Company-purchased health insurance coverage) in the amount of
$1,000,000, plus an additional amount as a tax “gross up” payment, as determined
in good faith by the Company, to cover any and all state and federal income
taxes that may be due as a result of such lump sum payment (and the tax on any
such “gross up” payment). Pursuant to Section 409A, and the terms of the
Company's relevant policies, the payments under this subsection (b) shall be
delayed for a period of six months following the Separation Date, and shall be
paid to the Executive on January 3, 2012. The parties acknowledge and agree that
the Executive shall not be permitted to participate in the Executive Health
Reimbursement Plan following the Separation Date.
(c)Payment in Lieu of Perquisites. Pursuant to the terms of the Employment
Agreement, Executive shall be paid an amount equal to approximately $500,000 per
annum during the Continuation Period (in lieu of certain specified perquisites
pursuant to the terms of the Employment Agreement), in equal monthly
installments, for a period of 18 months following the Separation Date; provided
however, that the exact amount of such annual amount and corresponding monthly
installments shall be determined prior to the first payment date set forth below
in a mutually agreed upon manner. Pursuant to Section 409A, and the terms of the
Company's relevant policies, the payments under this subsection (c) shall be
delayed for a period of six months following the Separation Date, and shall
commence on January 3, 2012, with such first payment equal to six months'
payment of the monthly amount described herein; thereafter, commencing in the
seventh month following the Separation Date and concluding in the month that the
Continuation Period ends, the monthly amount described herein shall be paid to
the Executive each month during such 12-month period at such times in accordance
with the Company's payroll practices.
(d)Company Equity. All equity awards granted to the Executive that are
outstanding as of the Separation Date that are unvested (including but not
limited to any of the Executive's unvested stock options and unvested restricted
stock awards) shall be forfeited; provided, however that, effective on the
Separation Date (i) fifty-percent of the incentive stock options that would have
vested and become exercisable on December 17, 2011 (in accordance with Section
2.B(ii) of Executive's Incentive Stock Option Award Agreement dated December 17,
2009 (the “ISO Agreement”)), shall be deemed to be vested and exercisable; and
(ii) fifty-percent of the nonqualified stock options that would have vested and
become exercisable on December 17, 2011 (in accordance with Section 2.B(ii) of
the Executive's Nonqualified Stock Option Award Agreement dated December 17,
2009 (the “NQSO Agreement”)), shall be deemed to be vested and exercisable (the
Executive's incentive stock options and nonqualified stock options collectively,
the “Stock Options”). For the avoidance of doubt, on the Separation Date,
Executive shall vest in 2,857 incentive stock options issued pursuant to his ISO
Agreement and 28,991 nonqualified stock options issued pursuant to his NQSO
Agreement. In respect of any of the Stock Options that are vested as of the
Separation Date (including by virtue of the proviso in the immediately preceding
sentence), such vested Stock Options shall remain exercisable until the earlier
of (i) five years from the Separation Date, or (ii) the original expiration date
of the relevant Stock Option, at which earlier date such Stock Options shall
expire. The Parties agree and acknowledge that terms of the relevant Stock
Option agreements between the Company and the Executive are hereby amended to
effectuate, to the extent necessary, the provisions of this Section 2(d).
(e)Expense Reimbursement. The Company shall promptly reimburse the Executive,
subject to the requirements of its reimbursement policies (including but not
limited to the Policy adopted by the Company and its Subsidiaries dated December
28, 2008 in respect of reimbursements incorporated in Section 18 of the
Employment Agreement) applied consistently with prior




--------------------------------------------------------------------------------




practice, for any business expenses incurred by the Executive prior to, and not
reimbursed as of, the Separation Date.
(f)Vacation Pay. The Company shall pay the Executive, on the next regular payday
following the Separation Date, pay, at his final base rate of pay, for the 2
months of vacation the Executive had earned but not used as of the Separation
Date.
3.    Restrictions. In addition (i) for a one year period following the
Separation Date, the Executive agrees to continue to be bound by the
non-competition and non-solicitation covenants provided in Section 4(b) of the
Employment Agreement, and (ii) in perpetuity, the Executive agrees to continue
to be bound by the confidential information restrictions provided in Section
4(c) of the Employment Agreement.
4.    Remedies. The Parties acknowledge and agree that the Executive's breach or
threatened breach of any of the restrictions set forth in Section 3 will result
in irreparable and continuing damage to the Company Group for which there may be
no adequate remedy at law and that the Company Group shall be entitled to
equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach. As provided in
Section 4(d) of the Employment Agreement, the Executive hereby consents to the
grant of an injunction (temporary or otherwise) against the Executive or the
entry of any other court order against the Executive prohibiting and enjoining
him from violating, or directing him to comply with, any provision of Section 3.
The Executive also agrees that such remedies shall be in addition to any and all
remedies, including damages, available to the Company and its subsidiaries
against him for such breaches or threatened or attempted breaches.
5.    Mutual Non-Disparagement. From and after the Separation Date, (i) the
Executive agrees not to defame or disparage, or otherwise engage in any act that
is intended or may be reasonably be expected to harm the reputation, business,
prospects or other operations of the Company Group, any member of their
management, boards of directors, any of their respective subsidiaries or
affiliates, or any investor or shareholder in the Company or the Company Group,
unless as required by law or an order of a court or governmental agency with
jurisdiction, and (ii) the officers and directors of the Company agree not to
defame or disparage, or otherwise engage in any act that is intended or may be
reasonably be expected to harm the reputation, business, prospects or other
interests of the Executive, unless as required by law or an order of a court or
governmental agency with jurisdiction. For the avoidance of doubt, nothing
contained in this Section 5 shall prevent the Executive from engaging in
competitive business activities; provided that such activities are conducted in
a manner, or at times, such that they do not violate Section 3 and provided
further that such activities do not in themselves constitute defamation or
disparagement of the nature described herein.
6.    Executive's Consulting and Cooperation Obligations During the Continuation
Period. During the Continuation Period, the Executive shall provide consulting
services, support and information to the Company as a non-employee consultant to
the Company in connection with any reasonable transition services as the Board
may require of the Executive on an as-needed basis from time to time during such
period. Without limiting the scope of the previous sentence, the Executive shall
make himself reasonably available to the Company during the Continuation Period,
and shall cooperate with requests from the Board for consulting services,
support and/or information concerning any business or legal matters involving
facts or events relating to the Company Group that may be within the Executive's
knowledge and experience. In addition, the Executive shall cooperate with
requests by the Board, upon reasonable notice, in connection with any
litigation, regulatory proceeding or investigation that may be brought by or
against the Company Group. It is acknowledged by the Parties that the
Executive's consulting services as delineated in this Section 6 are to be
provided by the Executive only at the direction of, and in the manner requested
by, the Board from time to time, and, for clarity, shall be provided by the
Executive without any additional compensation to the Executive. Notwithstanding
the foregoing, the Executive will not be required to provide the services set
forth in this Section 6 for a time




--------------------------------------------------------------------------------




commitment of greater than twenty percent (20%) of the average level of services
he provided as Chief Executive Officer of the Company during the thirty-six (36)
month period ending on the Separation Date.
7.    Mutual Release.
7.1    Release of Claims. The Executive agrees that, on behalf of himself and
his heirs, legal representatives, successors and assigns (hereinafter,
collectively, the “Executive Released Parties”), and each of them, for good and
valuable consideration does hereby unconditionally, knowingly, and voluntarily
release and forever discharge the Company Released Parties (as defined below),
and the Company agrees that, on behalf of itself and the other Company Released
Parties, and each of them, for good and valuable consideration, does hereby
unconditionally, knowingly, and voluntarily release and forever discharge the
Executive Released Parties, from any and all known or unknown claims, demands,
actions or causes of action that now exist or that may arise in the future,
based upon events occurring or omissions on or before the date of the execution
of this Agreement, including, but not limited to, any and all claims whatsoever
pertaining in any way to the Executive's employment at the Company or with any
of the Company Released Parties (including any of their predecessors) or the
termination of the Executive's employment, including, but not limited to, any
claims under, as applicable: (1) the Americans with Disabilities Act; the Family
and Medical Leave Act; Title VII of the Civil Rights Act; 42 U.S.C. Section
1981; the Older Workers Benefit Protection Act; the Age Discrimination in
Employment Act of 1967, as amended; the Employee Retirement Income Security Act
of 1974; the Civil Rights Act of 1866, 1871, 1964, and 1991; the Rehabilitation
Act of 1973; the Equal Pay Act of 1963; the Vietnam Veteran's Readjustment
Assistance Act of 1974; the Occupational Safety and Health Act; and the
Immigration Reform and Control Act of 1986; and any and all other federal, state
or local laws, statutes, ordinances, or regulations pertaining to employment,
discrimination or pay; (2) any state tort law theories under which an action
could have been brought, including, but not limited to, claims of negligence,
negligent supervision, training and retention or defamation; (3) any claims of
alleged fraud and/or inducement, including alleged inducement to enter into this
Agreement; (4) any and all other tort claims; (5) all claims for attorneys' fees
and costs; (6) all claims for physical, mental, emotional, and/or pecuniary
injuries, losses and damages of every kind, including, but not limited to,
earnings, punitive, liquidated and compensatory damages, and employee benefits;
(7) any and all claims whatsoever arising under any of the Company Released
Parties' or Executive Released Parties' express or implied contracts or under
any federal, state, or local law, ordinance, or regulation; (8) any and all
claims whatsoever against any of the Company Released Parties for wages,
bonuses, benefits, fringe benefits, vacation pay, or other compensation or for
any damages, fees, costs, or benefit; and (9) any and all claims whatsoever to
reinstatement; provided, however, that, notwithstanding anything to the contrary
contained herein, this Agreement does not cover and specifically excludes the
Executive's rights and claims directly or indirectly arising from or under or
related to (A) any obligation of the Company to provide the benefits or payments
described in this Agreement, (B) any indemnification, advancement of expenses,
and/or contribution claims or rights that the Executive might have under any
agreement, plan, program, policy, or arrangement of the Company and/or any other
Company Released Parties (including, without limitation, Section 10 of the
Employment Agreement), (C) the Consolidated Omnibus Budget Reconciliation Act
(COBRA), (D) any earned but unpaid wages through the Executive's final payroll
period and the 2 months of vacation earned but not used by the Executive as of
the Separation Date, (E) any vested Stock Options or other equity, (F) Section 8
of the Employment Agreement and/or (G) any profit-sharing and/or retirement
plans or other benefits in which the Executive has vested rights. The Executive
and the Company also intend that this Section 7 operate as a waiver of all
unknown claims of the type being released hereunder. The Executive warrants, on
the one hand, that he is currently unaware of any such claim, demand, action, or
cause of action against any Company Released Party, and the Company hereby
warrants, on the other hand, that it is currently unaware of any such claim,
demand, action, or cause of action against any Executive Released Party, which
the Executive, or the Company, as appropriate, has not released pursuant to this
Section 7 except for the rights and/or claims relating to the matters
specifically




--------------------------------------------------------------------------------




excluded above. For purposes of this Section 7, “Company Released Parties”
means, collectively, the Company and its present and former related companies,
subsidiaries and affiliates, and all of their present and former employees,
officers, directors, owners, shareholders, shareholders' employees, agents,
attorneys, insurers, and operators, including in their individual capacity, and
each of its and their successors and assigns.
7.2    Executive Acknowledgements. Effectiveness of this Agreement. The
Executive acknowledges that he has been given the opportunity to review and
consider this Agreement for 21 days from the date that the Executive received a
copy. If the Executive elects to sign this Agreement before the expiration of
the 21 days, the Executive acknowledges that he has agreed to waive his right to
the full 21 day period. The Executive may revoke this Section 7 after signing it
by giving written notice to the Company's General Counsel within 7 days after
signing it. This Section 7, provided it is not revoked, will be effective on the
8th day after Executive signs and returns this Agreement to the Company. If the
Executive revokes this Section 7, then Section 2 of this Agreement shall be void
ab initio, and, for clarity, the Company Group shall have no obligations under
this Agreement or otherwise to provide the Executive with any severance payments
or benefits. The Executive acknowledges that the Executive has been advised to
consult with an attorney before signing this Agreement, and that the Executive
is signing this Agreement knowingly, voluntarily and with full understanding of
its terms and effects, of his own free will without any duress, being fully
informed and after due deliberation. The Executive voluntarily accepts the
consideration provided to him for the purpose of making full and final
settlement of all claims referred to above.
8.    Other Provisions.
8.1    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express or overnight mail, postage prepaid, and shall be deemed given when so
delivered personally, telegraphed, telexed, or sent by facsimile transmission
(with written confirmation received) or, if mailed, four (4) days after the date
of mailing or the next day after overnight mail, as follows:


(a)    If the Company, to:
Nortek, Inc
50 Kennedy Plaza
Providence, Rhode Island 02903-2360
Attention:     General Counsel
Telephone:    (401) 278-2621    
Fax:        (401) 751-4610


With a copies to:
Sullivan & Cromwell LLP
1888 Century Park East
Los Angeles, California 90067-1725
Attention:     Alison Ressler, Esq.
Telephone:    (310) 712-6600
Fax:        (310) 407-2681


(b)    If the Executive, to the Executive's home and office addresses reflected
in the Company's records


8.2    Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements,




--------------------------------------------------------------------------------




written or oral, with respect thereto, excluding only Sections 8 and 10 of the
Employment Agreement which shall remain in full force and effect in accordance
with their terms.
8.3    Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the Party waiving compliance. No delay on the part of any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
8.4    Governing Law and Venue.
(a)    This Agreement shall be governed and construed in accordance with the
laws of the State of Rhode Island applicable to agreements made and not to be
performed entirely within such state, without regard to conflicts of laws
principles.
(b)The Parties agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts, located
in Providence, RI, for the purposes of any suit, action or other proceeding
brought by any Party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by such courts. SUBJECT TO APPLICABLE
LAW, THE PARTIES HEREBY WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
DISPUTE ARISING FROM THIS AGREEMENT.
8.5    Assignability by the Company and the Executive. The Executive's rights
and obligations may not be assigned by the Executive, but the Company may assign
its rights, together with its obligations, to any other entity which will
succeed to all or substantially all of the assets and substantially carry on the
business of the Company.
8.6    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
8.7    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.
8.8    Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Executive acknowledges that the restrictive covenants contained
in Section 3 are reasonable and valid in temporal scope and in all other
respects.
8.9    Judicial Modification. If any court determines that any of the covenants
in Section 3, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.
8.10    Compliance with Law. This Agreement is intended to comply with the
requirements of Section 409A of the Code and the parties hereto agree to treat
payments and entitlements hereunder consistent with that intent. To the extent
that any provision in this Agreement is ambiguous as to its compliance with
Section 409A, the provision shall be read in such a manner so that all payments
hereunder shall comply with Section 409A.




--------------------------------------------------------------------------------




8.11    Tax Withholding. Each payment under this Agreement is set forth as a
gross amount and is subject to all applicable tax withholdings. The Company is
hereby authorized to withhold from any payment due hereunder the amount of
withholding taxes due any federal, state or local authority in respect of such
payment and to take such other action as may be necessary to satisfy all Company
obligations for the payment of such withholding taxes.


[Signatures on next page]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
EXECUTIVE
/s/ Richard L. Bready
Richard L. Bready


NORTEK, INC.
By: /s/ Kevin W. Donnelly             
Kevin W. Donnelly
Vice President, General Counsel & Secretary






